UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7245



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


OSCAR RICO GUTIERREZ,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Chief District
Judge. (CR-90-232, CA-96-2444-2-11)


Submitted:   February 26, 1998            Decided:   March 18, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oscar Rico Gutierrez, Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders granting his

motion for a reduction in his sentence pursuant to 18 U.S.C.A. §

3582(c)(2) (West 1985 & Supp. 1997), imposing a new sentence, and

denying his motion for reconsideration. We have reviewed the record

and the district court's opinions and find no reversible error. Ac-
cordingly, deny Appellee's motion to dismiss the appeal and affirm

on the reasoning of the district court. United States v. Gutierrez,
Nos. CR-90-232; CA-96-2444-2-11 (D.S.C. June 9, 1997 & Aug. 21,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2